Case 5:18-cv-00066-MFU-JCH Document 718 Filed 08/10/21 Page 1 of 1 Pageid#: 18545



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                           HARRISONBURG DIVISION


                                                         Action No: 5:18CV66
   RLI Insurance Company                                 Date: 8/10/2021
   vs.                                                   Judge: Michael F. Urbanski, CUSDJ
                                                         Court Reporter: L. Blair
   Nexus Services, Inc.
                                                         Deputy Clerk: C.Kemp


    Plaintiff Attorneys                          Defendant Attorneys
    Vivian Katsantonis                           Carl Anderson
    Christopher Harris                           Christopher Okay
    John Finnegan, III                           Juliana Johnson
                                                 John Shoreman, via Zoom
                                                 Mario Williams, via Zoom


                                   LIST OF WITNESSES
   COURT:                       PLAINTIFF:                           DEFENDANT:
   1.Gregory St. Ours           1.David Grycz                        1. Mike Donovan
                                2.Raymond Peroutka                   2.Rebecca Wells

  PROCEEDINGS:
  Court addresses the parties.
  Arguments from Counsel on ECF [680] MOTION to Withdraw as Attorney by Homes by Nexus,
  Inc., Libre by Nexus, Inc., Nexus Services, Inc.(Mario Williams)and [681] MOTION to
  Withdraw as Attorney by Homes by Nexus, Inc., Libre by Nexus, Inc., Nexus Services, Inc.
  (John Shoreman)
  Court takes Motions under advisement.
  Arguments from Counsel regarding [715] MOTION for Juliana Johnson to Appear Pro Hac
  Vice. by Homes by Nexus, Inc., Libre by Nexus, Inc., Nexus Services, Inc..
  Court will grant [715] MOTION for Juliana Johnson to Appear Pro Hac Vice. by Homes by
  Nexus, Inc., Libre by Nexus, Inc., Nexus Services, Inc..
  Court calls Special Master Gregory St. Ours for status report.
  Arguments from Counsel [694] MOTION to Appoint Receiver RLI's Renewed Request for
  Appointment of Third Party to Perform Specific Acts Ordered under R. 70(a) or Alternatively a
  Receiver under R. 66 and for Sanctions.
  Comments from Court.
  Order forthcoming.
  Adjourned.
  Time in Court: 9:44a-11:46a,12:03p-2:13p,2:34p-4:47p, 4:59p-6:29p (7h55mins)
